IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 DONALD MILES,                                 : No. 122 MM 2020
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 JEFFREY A. SMITH, HONORABLE JUDGE,            :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of August, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Writ of Quo Warranto” is DENIED. The Prothonotary is

DIRECTED to strike the name of the jurist from the caption.